DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/11/2021 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 18-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. (US 2019/0287063 A1).
 	Regarding claims 1, (11 and 21 with similar recited limitation) Skaaksrud teaches a method for tracking movement of a package, the method comprising:
 	associating a package with a package tracking device having a unique device identification number (Paragraphs [0098], [0102-0103], [0110], fig.1 Illustrate and teach package 130 contain ID node 120a as package tracking device contain battery provide power for circuitry of the ID node);
 				
    PNG
    media_image1.png
    314
    192
    media_image1.png
    Greyscale

                                        
    PNG
    media_image2.png
    275
    220
    media_image2.png
    Greyscale

 	associating a geofencing with a delivery address of the package (Paragraphs [0223] teach the address information related to destination location for delivery);
 	activating, on receipt of an arm signal, the package tracking device to operate in a passive tracking mode, in which location updates are sent from the package tracking device to a remote computer at a first frequency (Paragraph [0238], [0308], [0327-0328] teach sharing location information and update location and transmit to server) ;
 	activating, on a generation of a second notification, the package tracking device to operate in an active tracking mode, in which location updates are sent from the package tracking device to a remote computer at a second frequency that is higher than the first frequency, wherein the second notification is generated when the package is moved outside the geofencing (Paragraphs [0121] [0310] teach notification when node located outside the predicted path/outside geofencing by location sensors).
	Skaaksrud does not expressly teach arm signal the package tracking device to operate in a passive tracking mode/active tracking mode in which location updates.
	However, said feature is design choice and is obvious in view of the teachings of Skaaksrud. In particular, Skaaksrud teaches the ID node is manage by master node 110a and server 100 and when the ID node move to different location, the server using RF signal scan and determine the behavior of the ID node which the server update new location of the ID node (Para [0099], [0211], [0230). Furthermore, Skaaksrud teaches and mention “passive” and “active” in connection between node (Para [0262-0264]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present patent application to include an arm signal the package tracking device to operate in a passive tracking mode/active tracking mode in which location updates in order to provide a quickly determine an accurate location of the package whereabout.

 	Regarding claim 2. Skaaksrud teaches the method of claim 1, wherein package tracking device receives the arm signal from the remote computer on confirmation of delivery of the package to the destination address (Paragraphs [0120], [0223]).

 	Regarding claim 3. Skaaksrud teaches the method of claim 1, wherein location information associated with the geo-fencing is stored in a local memory of the package tracking device, and the arm signal is auto- generated by the package tracking device when the package tracking device enters the geofencing (Paragraph [0113], #315 memory storage).

 	Regarding claim 4, Skaaksrud teaches the method of claim 1 further comprising generating and sending the first notification by the package tracking device when a movement of the package is detected (Paragraphs [0116], [0121]).

 	Regarding claim 5. Skaaksrud teaches the method of claim 4, wherein the movement of the package is detected by a motion-sensing module embedded with the package tracking device (Paragraph [0121]).

 	Regarding claim 6. Skaaksrud teaches the method of claim 1, wherein the geofencing is associated with the delivery address by a user through an application interface and is pushed to the package tracking device using the unigue identification number (Paragraph [0102]).

 	Regarding claim 7. Skaaksrud teaches the method of claim 1, wherein the second notification is generated on a determination that the package is moved outside the geofencing, wherein the determination that the package is moved outside the geofencing is done by a location determination module embedded in the package tracking device (Paragraphs [0121], [0310]).

 	Regarding claim 8. Skaaksrud teaches the method of claim 1, wherein the second notification is sent to a user device along with the location updates and other package information (Paragraphs [0327-0328]).

 	Regarding claim 9. Skaaksrud teaches the method of claim 1 further comprises causing to generate a warning sound through a speaker attached with the package tracking device when the second notification is generated (Paragraphs [0193], [0673], [0846]).

 	Regarding claim 10. Skaaksrud teaches the method of claim 1, wherein the device identification number is used for tracking the package once the arm signal is generated (Paragraph [0102]).
 	Regarding claims 12 and 22. Skaaksrud teaches the package tracking device of claim 11 comprises a wireless communication module to-receive geofencing information to be associated with the delivery address; and send the first signal and the second signal to at least the remote computer or a portable device associated with a registered recipient of the package (Paragraphs [0098], [0113], [0284]).

 	Regarding claims 13 and 23. Skaaksrud teaches the package tracking device of claim 12, wherein the wireless communication module uses SMS, cellular call, cellular data network, or wireless data network to send the first signal and the second signal (Paragraphs [0098], [0113-0114], [0189]).

Regarding claims 14 and 24. Skaaksrud teaches the package tracking device of claim 12, wherein the wireless communication module is used to send the live location information to the remote computer (Paragraph [0702]).

 	Regarding claims 15 and 25. Skaaksrud teaches the package tracking device of claim 11, comprises a motion detection module that gets activated on receipt of the arm Signal to generate the first signal on detecting any movement of the package (Paragraph [121], [0211]).

 	Regarding claims 18 and 28. Skaaksrud teaches the package tracking device of claim 11, wherein the arm signal is received from the remote computer (Paragraphs [0098], [0116]).
 	Regarding claims 19 and 29. Skaaksrud teaches the package tracking device of claim 11, wherein the arm signal is generated locally on a press of a button or automatically when the package enters the geofencing (Paragraphs [0106], [0163]).

 	Regarding claims 20 and 30. Skaaksrud  teaches the package tracking device of claim 11, comprises a microphone configured to record sound once the first signal is generated (Paragraph [0901]).

Claim(s) 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. (US 2019/0287063 A1) in view of  Brown et al. (US 2022/0189277 A1).
 	Regarding claim 16. Skaaksrud teaches the package tracking device of claim 11, but is silent on further comprises a dye pack module having a trigger that, when activated, causes a dye material to be released from a dye pack.
	In an analogous art, Brown teaches
 	a dye pack module having a trigger that, when activated, causes a dye material to be released from a dye pack (Paragraphs [0026] teach the mechanism 108 include dye pack and release dye in response to a signal from the control module 112).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Skaaksrud with Brown’s system such that a dye pack module having a trigger that, when activated, causes a dye material to be released from a dye pack in order to provide the protection and warning to the individual who may destroy the package.
Claim(s) 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. (US 2019/0287063 A1) in view of  Bailey et al. (US 2014/0221797 A1).
 	Regarding claim 17. Skaaksrud the package tracking device of claim 11, but is silent on comprises a speaker that plays a warning chirp when the first signal is generated and plays a second warning sound when the second signal is generated.
	In an analogous art, Bailey teaches
 	comprises a speaker that plays a warning chirp when the first signal is generated and plays a second warning sound when the second signal is generated (Paragraphs [0007], [0045], [0052], [0085] teach the BSC monitoring and sound alarm “chirps” when detect remove the bracelet/package).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Skaaksrud with Bailey’s system such that plays a warning chirp when the first signal is generated and plays a second warning sound when the second signal is generated in order to provide the protection and warning to the individual who may destroy the package.

 	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641